On the 7th day of March, 1922, the county attorney of Woodward county filed an information in the county court of said county, charging this plaintiff in error with the offense of manufacturing whisky. A trial to a jury in January, 1923, resulting in a verdict of guilty of attempting to manufacture whisky, with punishment assessed at a fine of $250 and imprisonment in the county jail for a period of 90 days. Judgment was pronounced on the 25th day of January, 1923, and petition in error and case-made were filed in this court on the 26th day of March, 1923. The cause was finally submitted on October 7, 1924. The Attorney General has filed a motion to affirm the judgment for failure to diligently prosecute the appeal. No brief has been filed in behalf of plaintiff in error, nor was any appearance made to orally argue the cause at the time the same was submitted. Rule 9 of this court provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed. *Page 41